Ryan, C.
This action was begun by defendants in error in theSarpy county court for an alleged balance of $16.48 due from the plaintiff in error. A set-off was pleaded to this-claim. From the judgment of the county court an appeal was taken to the district court, wherein, on a trial duly-had, there was judgment against the plaintiff in error. There has been filed no brief in this case, and as the petition and the evidence, uncontradicted in support of its allegations, were sufficient to sustain the verdict, we shall not examine further to discover what merit, if any, there may be in the several assignments of error. (Damon v. City of Omaha, 38 Neb., 583.) The judgment of the district court is
Affirmed.